Citation Nr: 0807534	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-34 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for gastric carcinoma 
for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
June 1968.  He died in November 2004.  The appellant is his 
widow.  Service in the Republic of Vietnam is indicated by 
the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January and March 2005 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

At the time of the veteran's death he had a claim pending for 
service connection for the disease process that the 
certificate of death shows was the cause of his death.  
Because the Board will remand the issue of entitlement to 
service connection for the cause of the veteran's death, 
consideration of the appellant's claim for entitlement for 
accrued benefits based on the undecided service connection 
claim is deferred pending completion of the development 
sought in the remand.  See generally 38 U.S.C.A. §§ 
5101(a), 5121; Jones v. West, 136 F.2d 1296, 1299 (Fed. Cir. 
1998) cert. denied Jones v. West, 525 U.S. 834 (1998).  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Generally, 
the VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
held, inter alia, that in the context of a claim for service 
connection for the cause of a veteran's death for the purpose 
of Dependency and Indemnity Compensation (DIC) benefits, the 
VCAA notice must include (1) a statement of the disabilities, 
if any, for which a veteran was service connected at the time 
of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected disability; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a disability not yet 
service connected.  Hupp, 21 Vet. App. at 352-53.  

Review of the record discloses that the appellant has not 
been adequately informed as regards the VCAA as now 
interpreted by the Court in Hupp, supra.  Specifically, the 
appellant was not informed of the disabilities for which the 
veteran was service connected at the time of his death.  The 
Board will therefore remand this appeal in order to ensure 
that the appellant receives the due process to which she is 
entitled in connection with this claim.

The appellant maintains that in-service exposure to Agent 
Orange led to the veteran developing gastric carcinoma and 
ultimately to his death.  In this regard, service connection 
may be established for disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

Additionally, if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, certain 
diseases associated with such exposure are presumed to be 
service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of the 
disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.309(e) (2007).  (In this context, the term 
herbicide agent is defined as a chemical in an herbicide used 
in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) 
(2007).)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii) (2007).  

Here, the RO has denied the appellant's claim because gastric 
carcinoma is not one of the listed diseases recognized as 
presumptively due to herbicide exposure.  Nevertheless, 
whether a claimed disability is recognized under 38 U.S.C.A. 
§ 1116 or not, a claimant is not precluded from 
substantiating a claim that disability was the result of the 
presumed herbicide exposure.  See Combee v. Brown, 34 F.3d 
1039, 1044-45 (Fed. Cir. 1994).

The veteran's record reflects service in Vietnam during the 
requisite time period.  Thus, as there is no evidence to the 
contrary, the veteran is presumed to have been exposed during 
such service to an herbicide agent.  Given this in-service 
event, and because the veteran had a carcinoma which is 
alleged to have been due to the in-service exposure, the 
Board finds that further evidentiary development is required 
by way of obtaining a medical opinion.  38 C.F.R. § 3.159 
(2007).  

Accordingly, the appellant's case is REMANDED to the agency 
of original jurisdiction (AOJ) for the following actions:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must notify the 
claimant and the claimant's 
representative of any information and 
evidence not of record (1) that is 
necessary to substantiate the appellant's 
claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to 
provide; and (4) must ask the claimant to 
provide any evidence in her possession 
that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  See also 
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice to the 
appellant must also include the criteria 
for assignment of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The VCAA notice must specifically include 
(1) a statement of the disabilities for 
which the veteran was service connected 
at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on previously service-
connected disability; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on disability not yet 
service connected, in this case, gastric 
cancer.  Hupp, 21 Vet. App. at 352-53.

2.  The claims file should be referred to 
a physician who can review the record and 
provide an opinion as to the medical 
probabilities that the cancer which led 
to the veteran's death is traceable to 
the herbicide exposure the veteran 
experienced during his service in the 
Republic of Vietnam.  The bases for the 
opinion should be set forth in detail.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the appellant and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the AOJ.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

